Citation Nr: 0740789	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for generalized anxiety disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had two periods of active duty service, from June 
1965 to September 1968, and from September 1984 to September 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Special Processing Unit, 
located at the Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the claims folders was subsequently 
transferred to the RO in Reno, Nevada.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing is associated with the claims 
files.

The Board notes that the RO did not include the issue of 
entitlement to TDIU in the most recent September 2007 
supplemental statement of the case.  However, the Board finds 
that the veteran did perfect an appeal of that issue with the 
RO's receipt of a signed statement from the veteran in 
February 2006.  The veteran has waived his right to initial 
RO consideration of any evidence received after the December 
2005 statement of the case.  Therefore, a remand for purposes 
of such consideration and adjudication is not necessary.


FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder is manifested 
by impairment that most nearly approximates occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

2.  The veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation consistent with his education and occupational 
background.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for generalized anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (2007).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected generalized anxiety disorder.  He is also 
seeking a TDIU.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in November 2004, prior to its initial adjudication of 
the claims.  That letter specifically requested that the 
veteran submit all pertinent evidence in his possession. 
 Although the veteran not provided notice with respect to the 
effective-date element of either claim until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that neither an increased rating nor a TDIU is 
warranted.  Consequently, no effective date for either 
claimed benefit will be assigned, so the failure to provide 
notice with respect to this element of the claims was no more 
than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Increased Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

Analysis

Increased Rating

The veteran is seeking a disability rating higher than 30 
percent for his generalized anxiety disorder.  With the 
exception of eating disorders, all mental disorders, 
including generalized anxiety disorders, are rated under the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. 
§ 4.130.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected general anxiety disorder.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Under the General Rating Formula for Mental Disorders, a 30 
percent rating represents occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

In this case, as will now be discussed, the evidence does not 
support the criteria for a 50 percent level.  The evidence is 
not consistent with circumstantial, circumlocutory, or 
stereotyped speech.  The veteran's speech has consistently 
been described in normal terms.  On VA examination in July 
2006, the veteran's speech was described as spontaneous and 
unremarkable.  The December 2004 mental disorders examiner 
found the quality of the veteran's speech to be within normal 
limits.  The veteran reported that when he gets worried, his 
speech is slurred and he has difficulty finding words; 
however, even if conceded, this does not approximate the type 
of speech characterized as circumstantial, circumlocutory or 
stereotyped.  The September 2003 VA examiner found the 
veteran's thought processes and communication to be adequate. 

The evidence is not consistent with panic attacks more than 
once a week.  Indeed, the evidence does not support a history 
of panic attacks.  Panic is not defined in the rating 
schedule, but is generally defined as "acute, extreme 
anxiety with disorganization of personality and function."  
Dorland's Illustrated Medical Dictionary 1220 (28th ed. 
1994).  On VA examination in July 2006, the examiner reported 
no panic attacks at all.  The December 2004 mental disorders 
examiner did not describe any panic attacks, and rated the 
veteran's overall level of anxiety as mild to moderate.  The 
veteran denied panic attacks on examination in September 
2003.  

The evidence is not consistent with impairment of both short-
and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks).  The veteran 
reported to the December 2004 mental disorders examiner that 
he has trouble with becoming distracted at work and 
completing tasks.  In the Board's view, this implies 
difficulty with short-term memory.  However, even if conceded 
as true, there is nothing to suggest that the veteran also 
has impairment of long-term memory, and that he can only 
retain highly learned material.  On VA examination in July 
2006, the veteran's recent and immediate memory was 
moderately impaired, but his remote memory was found to be 
normal.  The September 2003 VA examiner also noted only 
short-term memory difficulties.  

In sum, although short-term memory impairment is shown, long-
term memory impairment is not.  The Board interprets this 
criterion as requiring both.  See Melson v. Derwinski, 1 Vet. 
App. 334 (June 1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  

The evidence is not consistent with impaired judgment.  On VA 
examination in July 2006, the examiner found no deficiency in 
judgment and stated that the veteran was able to understand 
the outcome of his behavior.  The December 2004 examiner 
described the veteran's judgment as intact and his insight as 
good.  His thought process was described as logical.

With respect to difficulty in understanding complex commands 
and impaired abstract thinking.  There are no specific 
findings consistent with these criteria; however, on VA 
examination in July 2006, the examiner reported that the 
veteran was able to interpret proverbs appropriately, which 
indicates intact abstract thinking.

The evidence is not consistent with disturbances of 
motivation and mood.  On VA examination in July 2006, the 
veteran's mood was dysphoric, but he reported no homicidal or 
suicidal thoughts, he had good impulse control and no history 
of violence.  The December 2004 mental disorders examiner 
found no evidence of suicidal or homicidal ideation.  The 
veteran admitted to being more easily agitated and to having 
a shorter temper secondary to his pain, but he denied having 
any anger outbursts or trouble controlling his impulses.  The 
veteran reported no legal infractions since his prior 
evaluation.  The veteran described himself to the September 
2003 VA examiner as somewhat more irritable than most people, 
but this is infrequent.  The veteran reported no examples of 
inappropriate behavior, and he denied any suicidal or 
homicidal ideation or attempts.  He reported that he does not 
feel depressed particularly often, but does get depressed on 
occasion related to situational factors.  On VA examination 
in July 2006, the veteran reported a short temper.  However, 
he has been capable of managing his anger to the point of 
avoiding verbal or physical interactions with others.  In 
sum, the veteran has reported symptoms consistent with 
anxiety and depression, which are entirely consistent with 
the criteria for the current 30 percent rating.  There is 
nothing to indicate the presence of such disturbances of 
motivation and mood as would support a higher rating.

The evidence is not consistent with difficulty in 
establishing effective work and social relationships.  In 
terms of social functioning, the veteran reported to the 
September 2003 VA examiner that he had been married for 15 
years at the time of the examination, and his marriage was 
going well.  He also reported good relationships with his 
three adult children, and with several friends.  He also 
reported being actively involved in a church.  He reported to 
the December 2004 mental disorders examiner that he gets 
along well with his wife, but reported that he believes his 
relationship has been affected by his anxiety and pain.  He 
said he has "about a dozen" good friends and tries to 
socialize 2-3 times per week with them and/or his family, but 
said that he has to either cancel his plans or leave early 
about once a month secondary to the pain and anxiety.  Thus, 
although the veteran's anxiety clearly has some effect on his 
social functioning, it does not appear to cause a significant 
difficulty in establishing or maintaining effective 
relationships.  In July 2006, September 2003 and December 
2004, the veteran was found to have only mild social 
impairment.

In terms of occupational functioning, the veteran reported 
that he formerly worked as an air traffic controller but took 
an early retirement due to headaches and facial pain.  He 
currently works part time in a hardware store.  The September 
2003 VA examiner found that the veteran was occupationally 
limited to relatively low-stress positions and perhaps part-
time work.  In July 2006, the examiner answered in the 
affirmative to a pre-printed question as to whether there was 
reduced reliability and productivity; however, there was no 
further explanation provided.  As such, this is not accorded 
much probative weight in comparison to the other findings 
provided by that examiner.  The veteran was noted to have 
missed multiple days over an unstated time period; however, 
this was attributed to pain, not to psychiatric impairment.  
Although related to the veteran's trigeminal neuralgia, the 
veteran's psychiatric symptoms are separately evaluated.  The 
veteran was found to have moderate overall occupational 
impairment. 

The Board is careful to note that the use of terminology such 
as "moderate" by VA examiners and others, although evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007).  Indeed, the rating criteria provide no 
indication that "moderate" impairment corresponds to a 50 
percent rating or to any particular rating.  The Board notes 
that the rating criteria under the General Formula provide 
specific examples of the type and degree of symptomatology 
associated with each level, and do not incorporate 
estimations as to overall level of severity.  See also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In light of 
the symptomatology reported by the medical examiners in this 
case, descriptions of the level of occupational impairment as 
"moderate," offered without reference to the framework of the 
rating criteria, are not persuasive evidence.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) [the Board's consideration 
of factors which are wholly outside the rating criteria 
provided by the regulations is error as a matter of law].

Finally, the Board finds that the evidence is not consistent 
with flattened affect.  On VA examination in July 2006, the 
veteran's affect was constricted, but he was cooperative, 
friendly, relaxed, and attentive.  Although the December 2004 
examiner described the veteran's affect as "somewhat 
flattened," the veteran stated that he was usually cheerful, 
and attributed this to a migraine headache he was 
experiencing during the examination.  Again, while the 
veteran's facial neuropathy and headaches are service 
connected and are related to his general anxiety disorder, 
they are assigned a separate disability rating.  In this 
case, the Board does not dispute that the veteran's affect 
appeared somewhat flattened to the December 2004 examiner, 
but finds that this does not represent the veteran's overall 
level of impairment due to generalized anxiety disorder.

In sum, the record does not demonstrate that the disability 
is productive of the symptoms associated with the criteria 
for a 50 percent rating.  The criterion which comes the 
closest to being met corresponds to the veteran's principal 
complaint, i.e., impairment of short-term memory and 
concentration.  However, the criteria for the 30 percent 
level clearly contemplate mild memory loss (such as 
forgetting names, directions, recent events).  The criteria 
for the 50 percent also require impairment of long-term 
memory, which is neither shown objectively nor alleged by the 
veteran.  In the Board's view, the symptomatology related to 
memory more closely approximates that associated with the 30 
percent level than the 50 percent level.

The Board has also considered the Global Assessment of 
Functioning (GAF) scores assigned by various examiners.  GAF 
scores correspond to a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness." See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].

A GAF score of 51 was assigned in July 2006, and in December 
2004.  A score of 53 was assigned in September 2003.  A GAF 
score of 70 was assigned in April 2003.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  These scores 
are generally consistent with the objective findings.  
However, to the extent that they diverge, the Board favors 
the specific clinical findings corresponding to the rating 
criteria over the very general GAF scores, noting that the 
basis for the assignment of GAF scores is not provided by any 
of the examiners.

In determining that a 50 percent disability rating is not 
warranted, the Board relies both on the veteran's statements, 
and those of his spouse, and on the medical evidence of 
record.  As to the former, neither the veteran nor his spouse 
appears to endorse symptoms of the overall severity required 
for a 50 percent rating.  In sum, the objective evidence does 
not disclose the impairment of thought processes required for 
the assignment of a 50 percent rating, and the veteran 
himself does not appear to contend that his thought processes 
are impaired to that extreme.

The Board has considered whether there is any other schedular 
basis for granting the veteran's claim but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted higher rating.  See Hart v. Mansfield, 
No. 05-2424 (U. S. Vet. App. Nov. 19, 2007); Fenderson v. 
West; 12 Vet. App. 119 (1999).

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required any 
hospitalizations for his psychiatric disability, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  

For the reasons stated, the Board finds that a preponderance 
of the evidence is against the claim.

TDIU

In addition to the veteran's generalized anxiety disorder, 
discussed above, for which a 30 percent is assigned, service 
connection is currently in effect for trigeminal neuralgia 
with migraine headaches, currently evaluated as 50 percent 
disabling; gastroesophageal reflux disease (GERD), currently 
evaluated as 30 percent disabling; hypertension, and sensory 
impairment of the right thigh, each evaluated as 10 percent 
disabling; and hemorrhoids, currently noncompensable.  The 
current combined disability rating is 80 percent, effective 
December 1, 2006.

With respect to the schedular requirements, the veteran 
currently has one service-connected disability ratable at 40 
percent or more, and his combined rating is 70 percent or 
more.  Therefore, the schedular requirements for a TDIU are 
satisfied.  The Board's analysis thus turns to whether the 
evidence establishes that the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  The Board finds that it does 
not.  

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

As discussed above, after early retirement as an air traffic 
controller, the veteran is currently employed 32 hours per 
week in a hardware store.  Although not a full-time position, 
there is nothing to indicate the veteran's job constitutes 
marginal employment, or that it is not substantially gainful.  
Although the veteran must deal with substantial occupational 
impairment resulting from his combined service connected 
disabilities, this is reflected in the 80 percent disability 
rating currently assigned.  In the Board's view, the fact 
that the veteran is currently employed in a non-marginal 
occupation is compelling evidence of his employability.  

As stated by the December 2004 general medical examiner, that 
the primary complaint of the veteran with respect to 
occupational impairment are his headaches.  The veteran's 
wife reported that the veteran has headaches except for two 
or three days a week.  His medication does not help 
immediately, so he experiences a great deal of pain and 
discomfort.  However, the December 2004 examiner found that 
the veteran's headaches are not prostrating in nature such 
that the veteran has to leave work.  She stated that he 
generally can make it through the work day.  The Board finds 
it particularly significant that on VA examination in April 
2003, despite the veteran's report of pain rated at 7 out of 
10 at the examination, the examiner found that there was no 
indication that his pain interferes with his activities, and 
rated his ability to engage in normal activities at 10 out of 
10.

With respect to generalized anxiety disorder, as discussed in 
detail above, that disability results in only moderate 
occupational impairment.  With respect to the other 
disabilities, GERD, hypertension, sensory impairment of the 
right thigh, and hemorrhoids, there is nothing in either the 
veteran's statements or the medical evidence to indicate that 
these disabilities significantly impact the veteran's ability 
to work.  

In sum, the veteran is clearly occupationally impaired, as 
demonstrated by his 80 percent combined disability rating and 
by the finding of the September 2003 VA examiner that the 
veteran was occupationally limited to relatively low-stress 
positions and perhaps part-time work.  However, the veteran 
is currently employed in a part-time position, and the 
evidence simply does not establish that he is unemployable 
due to service-connected disability.  As a preponderance of 
the evidence is against the claim, the Board concludes that a 
TDIU is not in order.


ORDER

Entitlement to a disability rating higher than 30 percent for 
generalized anxiety disorder is denied.

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


